     Case 2:21-cv-00162-KJD-VCF Document 7 Filed 02/08/21 Page 1 of 3




     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 6   rhernandez@wrightlegal.net
 7   Attorneys for Defendant, Select Portfolio Servicing, Inc.

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   NATALIE C. ROSENBAUM AND RICHARD                    Case No.: 2:21-cv-00162- KJD-VCF
     A. ROSENBAUM,
11                                                       JOINT MOTION TO EXTEND
                    Plaintiff,                           DEADLINE TO RESPOND TO
12                                                       PLAINTIFFS’ COMPLAINT (FIRST
13          vs.                                          REQUEST)

14   SELECT PORTFOLIO SERVICING, INC.,
15                  Defendant.
16
17          Plaintiffs, Natalie C. Rosenbaum and Richard A. Rosenbaum (“Plaintiffs”), and

18   Defendant, Select Portfolio Servicing, Inc. (“SPS”) (collectively the “Parties”), by and through

19   their counsel of record, hereby stipulate and agree as follows:

20          On January 30, 2021, Plaintiffs filed their Complaint [ECF No. 1]. SPS was served with

21   Plaintiff’s Complaint on February 2, 2021. The deadline for SPS to respond to Plaintiffs’

22   Complaint is February 23, 2021. The Parties have discussed extending the deadline for SPS to

23   respond to Plaintiffs’ Complaint by an additional thirty days to allow for better investigation of

24   the allegations against SPS and discuss possible resolution of the matter.

25          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for SPS to file

26   its responsive pleading to Plaintiffs’ Complaint to March 25, 2021.

27          This is the first stipulation for extension of time for SPS to file its responsive pleading.

28   The extension is requested in good faith and is not for purposes of delay or prejudice to any other




                                                 Page 1 of 3
     Case 2:21-cv-00162-KJD-VCF Document 7 Filed 02/08/21 Page 2 of 3




 1   party.
 2            As part of this stipulation, SPS agrees to participate in any Rule 26(f) conference that
 3   occurs during the pendency of this extension.
 4            DATED this 8th day of February, 2021.
 5
      WRIGHT, FINLAY & ZAK, LLP                            FREEDOM LAW FIRM
 6
 7    /s/ Ramir M. Hernandez                               /s/ George Haines
      Christina V. Miller, Esq.                            George Haines, Esq.
 8    Nevada Bar No. 12448                                 Nevada Bar No. 9411
 9    Ramir M. Hernandez, Esq.                             8985 S. Eastern Avenue, #350
      Nevada Bar No. 13146                                 Las Vegas, NV 89123
10    7785 W. Sahara Ave., Suite 200                       Attorneys for Plaintiffs, Natalie C.
      Las Vegas, NV 89117                                  Rosenbaum and Richard A. Rosenbaum
11    Attorneys for Defendant, Select Portfolio
12    Servicing, Inc.

13
14
15                                                         IT IS SO ORDERED:

16
                                                           ___________________________________
17                                                         UNITED STATES MAGISTRATE JUDGE
18
                                                                       2-8-2021
                                                           DATED:     _________________________
19
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 3
     Case 2:21-cv-00162-KJD-VCF Document 7
                                         6 Filed 02/08/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP and
 3   that I served the foregoing JOINT MOTION TO EXTEND TIME TO RESOND TO
 4   PLAINTIFFS’ COMPLAINT (FIRST REQUEST) on the 5th day of February, 2021, to all
 5   parties on the CM/ECF service list.
 6
 7
                                           /s/ Jason Craig                         .
 8                                         An Employee of WRIGHT, FINLAY & ZAK, LLP
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 3 of 3
